Dodge, J.
The amended complaint adds no additional fact in the way of fraud upon the court which can serve to differentiate it from the preceding one. The fact asserted that coercion or abusive treatment was added to the fraud in inducing plaintiff to enter into the agreement of separation was no more addressed to the court or effective to delude it than was the misrepresentation as to the amount of the estate. That the agreement was made was a fact, and no fur-*636tiler fact is alleged to have been brought to the attention of the court to mislead it. The same consideration applies to the newly alleged action of the deceased by his attorney in producing that agreement in evidence. He thereby made no representation to the court which was not true. The rule of law laid down in the former decision, “fraud which can be made the basis of an attack upon a solemn judgment of a ■court of record must have directly induced the rendition of the judgment, not merely have induced or brought about a •condition upon the real existence of which the court acted as the basis of its decree,” is the law of this case; and now, as in the former complaint, the only fraud alleged is that perpetrated upon the plaintiff inducing her to enter into the agreement of separation and to accept $1,500 in full of her share •of decedent’s property. That agreement and the resulting •separation became facts, and nowhere in the complaint is anything more alleged than that the existence of such facts was by the acts of the deceased husband represented to the •court. This is not such fraud on the court as can justify a-court of equity in granting any form of relief against a judgment. Boring v. Ott, 138 Wis. -, 119 N. W. 865.
The attempted review of proceedings in county court is of •course dependent upon the attack on the divorce judgment. While that stands unimpeached plaintiff has no interest in the estate, and for that reason, without considering others, can maintain no action with reference thereto. ■ |
By the Gourt. — Order appealed from is affirmed